SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

915
CA 11-01938
PRESENT: SMITH, J.P., PERADOTTO, CARNI, LINDLEY, AND MARTOCHE, JJ.


LYUDMILA V. BLYASHUK AND YEVEGNIY BLYASHUK,
PLAINTIFFS-RESPONDENTS,

                    V                             MEMORANDUM AND ORDER

GURPREET DHALIWAL, M.D., DILARA SAMADI, M.D.,
BUFFALO MEDICAL GROUP, DEFENDANTS-APPELLANTS,
RALPH SPERRAZZA, M.D. AND CATHOLIC HEALTH
SYSTEM, DOING BUSINESS AS SISTERS HOSPITAL OF
BUFFALO, DEFENDANTS.
(APPEAL NO. 1.)


GIBSON, MCASKILL & CROSBY, LLP, BUFFALO (ANGELO S. GAMBINO OF
COUNSEL), FOR DEFENDANTS-APPELLANTS.

LOTEMPIO & BROWN, P.C., BUFFALO (MICHAEL H. KOOSHOIAN OF COUNSEL), FOR
PLAINTIFFS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (Diane Y.
Devlin, J.), entered June 28, 2011 in a medical malpractice action.
The order, among other things, denied that part of the motion of
defendants Gurpreet Dhaliwal, M.D., Dilara Samadi, M.D. and Buffalo
Medical Group to strike the errata sheet relating to the deposition
testimony of plaintiff Yevegniy Blyashuk.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Plaintiffs commenced this medical malpractice action
seeking damages for the alleged negligence of defendants in their care
and treatment of plaintiff Lyudmila V. Blyashuk. In appeal No. 1,
Gurpreet Dhaliwal, M.D., Dilara Samadi, M.D. and Buffalo Medical Group
(defendants) appeal from an order that, inter alia, denied that part
of their motion to strike the errata sheet relating to the deposition
testimony of plaintiff Yevegniy Blyashuk, a Russian citizen who does
not speak English. In appeal No. 2, defendants appeal from an order
that, inter alia, granted that part of plaintiffs’ motion to compel
defendants to produce documents regarding all laparoscopic surgeries
performed by Samadi while he was an employee and shareholder of
Buffalo Medical Group, including, but not limited to, operative
reports and billing records from 1997 through February 12, 2008, with
the names and identifying information of the patients redacted.

     With respect to appeal No. 1, we reject defendants’ contention
                                 -2-                           915
                                                         CA 11-01938

that Supreme Court erred in denying that part of their motion to
strike the errata sheet. At this juncture of the litigation, the
court properly deferred the determination of the admissibility of the
corrected testimony contained in the errata sheet until the time of
trial or until raised in a summary judgment motion (see generally
Martinez v 123-16 Liberty Ave. Realty Corp., 47 AD3d 901, 902).

     We agree with defendants in appeal No. 2, however, that the court
abused its discretion in granting that part of plaintiffs’ motion to
compel them to disclose all of the documents regarding the
laparoscopic surgeries performed by Samadi, including the operative
reports and billing records of nonparty patients (see Grieco v Kaleida
Health, 79 AD3d 1764, 1766; Brandes v North Shore Univ. Hosp., 1 AD3d
551, 552).




Entered:   October 5, 2012                      Frances E. Cafarell
                                                Clerk of the Court